UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REYNOLD GEORGE SAMUELS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:08-cr-00005-nkm-mfu-1; 3:09-cv-80183-
nkm)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dana Roger Cormier, DANA R. CORMIER, PLC, Staunton, Virginia,
for Appellant. Ronald Mitchell Huber, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reynold     George    Samuels,      Jr.,     seeks    to     appeal     the

district    court’s     order    accepting      the     recommendation        of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2010) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable     jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,       537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Samuels has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We deny Samuels’ motion for appointment of counsel.

We    dispense   with    oral    argument     because    the     facts    and   legal



                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3